PARKER, J. (dissenting).
The commissioners of taxes of the city of New York, in the year 1889, assessed the petitioner for a large amount of personal property, which it claims is by statute ex*772empt from taxation. In due time the petitioner appeared before the commissioners, and insisted upon such exemption, and requested that the assessment for personal property and bank shares be stricken from the rolls. Its claim for exemption was rejected by the commissioners, who refused to correct the assessment roll in the manner requested. The petitioner thereupon presented to the court a petition, under chapter 269 of the Laws of 1880, praying for a writ of certiorari to review the proceedings of the tax commissioners. A writ was granted, which was subsequently quashed at special term upon motion of the respondent, upon the ground that the petition was insufficient to raise the question whether the assessment was invalid, because the personal property of the corporation wTas not taxable. It was the view of the court at special term that, inasmuch as the statute requires that the petition shall “specify the grounds of illegality,” the petition was defective in that it did not state in effect that the petitioner was by law exempted from taxation on its personal property. It is said by the court of appeals in Re Corwin, 135 N. Y. 245-252, 32 N. E. 16, in discussing the office of the petitioner under the statute of 1880, that “it is in the nature of a pleading, and only conclusions of fact need be stated, and not the evidence necessary to support them.” The plan of the statute unquestionably justifies the position of the court. While the proceeding is to review the decision of the taxing officers, and brings up all the facts of which they had, or must be presumed to have had,knowledge at the time of making the assessment,the office of the petition is to present those facts as the relator understands them to be. To this petition, if required by the granting of a writ, the respondent makes return as to the facts; and if by it none of the facts alleged in the petition are put in issue, the court must determine whether the taxing officers committed error. If the return denies any of the allegations of the petition, then a referee may be appointed by the court to take the evidence, that the court may determine what was the real fact about which the petition and return make issue. Thus it appears that the office of the petition and return is precisely like that of the complaint and answer. If the facts alleged in the complaint or the petition are not controverted, the court must make such judgment or order as the law requires from the uncontroverted facts. If,, on the contrary, the answer or return does put in issue one or more of the material allegations of fact contained in the complaint or petition, a method is provided by which the real fact or facts are to be determined, whereupon judgment follows in accordance with the law. It is not only not required, but it is not permissible, to state conclusions of law in a pleading. And it does not seem to us that the word “grounds,” in the connection in which it is used, justifies the court in holding that it was the intention of the legislature that the petition, under this statute, should differ from pleadings in actions and petitions in other proceedings, in that, in addition to a statement of facts, it should contain the legal conclusion which the relator should claim as necessarily following from the facts alleged. Such a construction is only possible by reading the word “grounds” as if it were *773"reasons.” It is occasionally used in that sense, but not frequently. At least one lexicographer omits to give it as a definition of the word “ground.” It is ordinarily used in the sense of “foundation,” “basis,” “support.” And where facts are stated in a petition which requires a determination that the action taken therein by the taxing officers was illegal, it furnished “foundation,” “support,” “grounds” for an adjudication of illegality.
So far we have proceeded on the assumption that the petition did not in fact inform the court of the legal inferences which should be drawn from the facts stated. But we think even the legal inferences were brought to the attention of the court by the petition. The petition states, in effect, that after the assessment was made the petitioner appeared before the tax commissioners, and there insisted that the tax was unauthorized, because its personal property was exempt from taxation under the laws of this state, for the reason that the petitioner was a fire insurance company. This was treated by the special term as a mere recital of action taken by the petitioner, and not a p.ositive statement of fact essential to the relief sought by the petitioner. It does not so impress us. It was just as essential to the relief demanded by the petitioner that it should show that it appeared before the tax commissioners, and demanded a correction of the assessment, assigning proper reasons therefor, as that it should show that the assessment was illegal. This proposition is stated by Judge Andrews in People v. Commissioners, 99 N. Y. 257,1 N. E. 773, as follows:
“The act of 1880 gives a remedy by certiorari to review and correct an illegal, excessive, or unequal assessment. But it would, we think, be an unwarrantable construction of the statute to permit a party complaining of an assessment to lie by, without availing himself of the opportunity to remedy his grievance by application to the tax commissioners, under the statute of 1859, and, after the assessment had become confirmed by lapse of time, to arrest the collection of the tax by'a proceeding under the law of 1880.”
To cause it to appear that the tax commissioners illegally assessed the petitioner was not sufficient to entitle it to relief; it had to show, in addition, that it called the attention of the commissioners to the illegality in time for them to have made correction. As it must appear from the petition that upon all the facts before the tax commissioners the petitioner was entitled to the relief which it demanded from them, it necessarily follows that the statement of what took place before the commissioners touching the demand for the correction of the assessment was as material and essential a statement as any other statement contained in the petition. The orders should be reversed, with $10 costs and printing disbursements.